                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 IN THE MATTER OF THE CRIMINAL                      )    CASE NO: 1:19-MJ-4125
 COMPLAINT FOR KHALILAH                             )
 CRUMPLER                                           )    MAGISTRATE JUDGE
                                                    )    JONATHAN D. GREENBERG
                                                    )
                                                    )    ORDER TO SEAL

       Upon motion of the United States of America, and for good cause shown, the affidavit

submitted in support of the criminal complaint in the above-captioned case is hereby sealed and

shall remain sealed until further order of this Court.


                                                    s/Jonathan D. Greenberg
                                                    UNITED STATES MAGISTRATE JUDGE


 08/08/2019
 DATE
